          Case 4:20-cv-00425-LPR Document 6 Filed 06/04/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSEPH DAVID SANDERS                                                                PLAINTIFF
#252872

v.                            Case No.: 4:20-cv-00425-LPR-JJV


JAMIE GORDIN, et al.                                                              DEFENDANTS


                                                ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Joe J. Volpe.      (Doc. 4).    There have been no objections.   After a careful

review of the proposed findings and recommendations, as well as of the record, the Court adopts

the proposed findings and recommendations in their entirety.

       Accordingly, Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice as frivolous

and for failing to state a claim upon which relief may be granted. Dismissal of this action counts

as a “strike” for purposes of 28 U.S.C. § 1915(g). The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from the Order and Judgment dismissing this action

would not be taken in good faith.


       IT IS SO ORDERED this 4th day of June 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
